710 S.E.2d 23 (2011)
Michael Jonathan McCRANN, Jr. by Guardians, Kelly C. McCRANN and Michael J. McCrann
v.
NC DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF MENTAL HEALTH, DEVELOPMENTAL DISABILITIES, AND SUBSTANCE ABUSE SERVICES.
No. 74P11.
Supreme Court of North Carolina.
June 15, 2011.
James L. Conner, II, for McCrann, Michael Jonathan (Jr.).
*24 Janette Soles Nelson, Assistant Attorney General, for NC Department of Health and Human Services.
Richard Slipsky, Special Deputy Attorney General, for NC Department of Health and Human Services.

ORDER
Upon consideration of the petition filed on the 22nd of February 2011 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by Respondent on the 2nd of May 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."